Name: 2012/383/EU: Political and Security Committee Decision EUPOL COPPS/1/2012 of 3Ã July 2012 on the appointment of the Head of the European Union Police Mission for the Palestinian Territories (EUPOL COPPS)
 Type: Decision
 Subject Matter: EU institutions and European civil service;  European construction;  international security
 Date Published: 2012-07-14

 14.7.2012 EN Official Journal of the European Union L 186/31 POLITICAL AND SECURITY COMMITTEE DECISION EUPOL COPPS/1/2012 of 3 July 2012 on the appointment of the Head of the European Union Police Mission for the Palestinian Territories (EUPOL COPPS) (2012/383/EU) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Joint Action 2005/797/CFSP of 14 November 2005 on the European Union Police Mission for Palestinian Territories (1) (EUPOL COPPS), and in particular Article 11(1) thereof, Whereas: (1) Under Article 11(1) of Joint Action 2005/797/CFSP, the Political and Security Committee is authorised, in accordance with Article 38 of the Treaty, to take the relevant decisions for the purpose of exercising the political control and strategic direction of the EUPOL COPPS mission, including in particular the decision to appoint a Head of Mission. (2) The High Representative of the Union for Foreign Affairs and Security Policy has proposed the appointment of Mr Kenneth DEANE as Head of the EUPOL COPPS mission for the period from 1 July 2012 to 30 June 2013, HAS ADOPTED THIS DECISION: Article 1 Mr Kenneth DEANE is hereby appointed as Head of the European Union Police Mission for the Palestinian Territories (EUPOL COPPS), for the period from 1 July 2012 to 30 June 2013. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply from 1 July 2012. Done at Brussels, 3 July 2012. For the Political and Security Committee The Chairperson O. SKOOG (1) OJ L 300, 17.11.2005, p. 65.